Case 2:20-cv-10152-DMG-AS Document 15 Filed 12/08/20 Page 1 of 1 Page ID #:78




                             UNITED STATES DISTRICT COURT                              JS-6
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

 Case No.     CV 20-10152-DMG (ASx)                                         Date   December 8, 2020

 Title Brian Whitaker v. Julie K. Friedman, et al.                                         Page     1 of 1


 Present: The Honorable       DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

               KANE TIEN                                                   NOT REPORTED
               Deputy Clerk                                                 Court Reporter

     Attorneys Present for Plaintiff(s)                           Attorneys Present for Defendant(s)
              None Present                                                  None Present

Proceedings: (IN CHAMBERS) ORDER AND NOTICE TO ALL PARTIES

        In light of Plaintiff’s notice of settlement, indicating that the case has settled in its entirety
and that the parties are finalizing their written settlement agreement, this action is placed in inactive
status. By February 8, 2021, the parties shall file either (1) a stipulation and proposed order for
dismissal of the action or judgment, or (2) a motion to reopen if settlement has not been
consummated. Upon the failure to timely comply with this Order, this action shall be deemed
dismissed as of February 9, 2021.

        This Court retains full jurisdiction over this action and this Order shall not prejudice any
party to this action.

IT IS SO ORDERED.




 CV-90                               CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
